IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEVIN J. MOUSAW,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3269

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 6, 2016.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Kevin J. Mousaw, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, WETHERELL, and RAY, JJ., CONCUR.